DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2022.
Applicant’s election without traverse of invention I in the reply filed on July 28, 2022 is acknowledged.
Applicant’s note reserving the right to request rejoinder of withdrawn claims upon indication of allowable subject matter will be considered upon such time that allowable subject matter is noted by the Examiner.  The reservation of right to pursue withdrawn claims in one or more divisional or continuation application is also acknowledged, as is the species restriction of June 08, 2022 being moot.

Claim Interpretation
Examiner notes paragraph [0159] of the specification that states “about” is intended to mean that the nominal value presented is precise within +/- 30%, which is pertinent to claims 1 and 3.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 104.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Specifically, the abstract includes the phrase “described herein”, three times, which can be implied.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0151401 A1), hereinafter Sun, as evidenced by Crystan (“Yttrium Aluminium Garnet (YAG)”).  Sun is originally of record in the IDS dated October 22, 2021. 
MTI Corporation (“Y3Al5O12 Undoped YAG Crystal and Substrate”) and Millipore Sigma (“Yttrium Aluminum Oxide”), are additional evidentiary references to provide corroboration of the data of Crystan for density.  Copies of all NPL are provided herein by the examiner (Crystan was originally of reference in the IDS dated June 08, 2022; however, a new copy is provided as the copy of June 08, 2022 is almost illegible).  References cited to show a universal fact need not be available as prior art before applicant’s filing date, such as characteristics and properties of a material, or a scientific truism (MPEP 2124).

Regarding claim 1, Sun teaches yttrium aluminum garnet (garnets are crystalline) as a protective layer ([0014]), of a substrate support assembly, where the substrate support assembly is part of a semiconductor processing chamber ([0017]; process chamber component), where the protective layer of the assembly (process chamber component) is a ceramic coating of yttrium aluminum garnet ([0017]-[0019]; a layer is a body), Figure 1 shows 136 (protective layer) and the outer liner (116) have exterior facing surfaces (Fig. 1; [0017]; [0020]; outer liner has an exterior surface opposite the side wall 108), the YAG is composed of 30-40 mol % Y2O3 and 60-70 mol% Al2O3 ([0019]), the YAG as bulk sintered has a Vickers Hardness of between about 10 GP and about 20 GPa and a density of around 4.55 g/cm3 ([0035]).  Crystan provides evidence that the density of YAG is 4.56 g/cc (Title, Pg. 2), which is used to calculate the relative density of the YAG of Sun to be about 99.8%.  Sun further teaches an outer liner in the processing chamber that is coated with a plasma gas resistant material ([0020]), and plasma resistant protective layers include YAG ([0016]),
The compositional, density and Vickers hardness proportions disclosed by Sun overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Sun, including those proportions, which satisfy the presently claimed compositional, density and hardness requirements (MPEP 2144.05 I).
Further regarding “crystalline”, applicant fails to provide a special definition of the degree of crystallinity required to be considered “crystalline”. [0055] of applicant’s specification says that certain embodiments may be greater than about 99%, greater than about 90%, greater than about 94%, greater than about 96%, greater than about 98% or about 100% crystalline.  This does not preclude other embodiments with differing degrees of crystallinity, and garnet as a structure is crystalline.  

Regarding claim 3, Sun (as evidenced by Crystan) teaches each claim limitation of claim 1, as discussed above.  Sun further teaches YAG as bulk sintered has a Vickers Hardness of between about 10 GP and about 20 GPa ([0035]; see the rejection of claim 1 regarding the crystallinity of YAG).  The Vickers hardness proportions disclosed by Sun overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Sun, including those proportions, which satisfy the presently claimed hardness requirements (MPEP 2144.05 I).

Regarding claim 8, Sun (as evidenced by Crystan) teaches each claim limitation of claim 1, as discussed above (see the rejection of claim 1 regarding the crystallinity of YAG).  Sun further teaches YAG used as substrate support assembly, where the substrate support assembly is part of a semiconductor processing chamber ([0017]; process chamber component), and that the protective layer of YAG embodiments apply to structures, including rings, walls, liners, chamber walls and cooling bases ([0015]-[0016]).  Sun further teaches an outer liner in the processing chamber that is coated with a plasma resistant material ([0020]), and plasma resistant protective layers include YAG ([0016]).

Claim(s) 2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Sun, as evidenced by Crystan, in view of Makoto et al. (US 2021/0163310 A1), hereinafter Makoto, further in view of Tang et al. (US 2010/0048378 A1), hereinafter Tang.

Regarding claim 2, Sun (as evidenced by Crystan) teaches each claim limitation of claim 1, as discussed above.  Sun further teaches the protective layer may be coated by hot isostatic pressing or sintering techniques ([0032]) and the protective layer is YAG that can be used to provide plasma corrosion resistance ([0014]; see the rejection of claim 1 regarding the crystallinity of YAG).  Sun does not specifically teach less than 0.1% porosity. 
Makoto is in the similar field of endeavor of YAG for use in plasma environments ([0002]).  Makoto teaches a transparent crystalline YAG sintered body without additives that can be applied in harsh environments, including plasma ([0070]), and transparent YAG can be used as a window in these harsh environments ([0002]).  The transparency of YAG means it can be used as the window material ([0002]) while providing plasma corrosion resistance (as taught by Sun [0014]). 
Tang is in the similar field of endeavor of yttrium aluminum garnet ([0023]) with overlapping Al:Y atomic stoichiometry at 1:0.6+-0.001 ([0013]; calculates to 62.4-62.6 mole% Al2O3 and 37.4-37.6 mole% Y2O3) and density of at least 99% ([0013]) to that of applicant and Sun.  Tang teaches hot isostatic pressing to form the YAG article ([0052]; as does Sun [0032], Makoto [0043] and applicant [0040]).  Tang teaches enhanced transparency in YAG by reduced residual porosity ([0052]), and that to achieve transparency in YAG the residual porosity must be on the ppm level ([0006]), this is understood to mean that the transparent YAG article of Tang has a residual porosity on the ppm level. The porosity proportions disclosed by Tang overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Tang, including those proportions, which satisfy the presently claimed porosity requirements (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify Sun (as evidenced by Crystan) to incorporate a transparent crystalline YAG sintered body without additives that can be applied in plasma environments as taught by Makoto and the porosity as taught by Tang. The motivation for doing so would have been Sun teaches a protective layer of YAG ([0004]) to provide plasma corrosion resistance for protection ([0014]), and Makoto teaches transparent YAG for use in harsh plasma environments ([0070]), and Tang teaches the manner of achieving transparency in YAG (reduced porosity) ([0052]).  Given that it is known to use YAG to provide plasma corrosion resistance as taught by Sun, and that the ability to be used in plasma environments are beneficially transparent for YAG as taught by Makoto, it would have been obvious to form the YAG with the claimed porosity to achieve the transparency through the teachings of Tang, which is necessary for its use as a window in a plasma environment as used by Makoto. This formation is by hot isostatic pressing and sintering, which is processing allowed in Tang ([0052]), Makoto ([0043]), applicant ([0040]) and Sun ([0032]).

Regarding claim 4, Sun (as evidenced by Crystan) teaches each claim limitation of claim 1, as discussed above.  Sun further teaches bulk sintered YAG ([0035]), the protective layer may be coated by hot isostatic pressing or sintering techniques ([0032]), the protective layer is YAG that can be used to provide plasma corrosion resistance ([0014]; yttrium aluminum garnet, garnets are crystalline), and a ceramic coating of yttrium aluminum garnet ([0017]-[0019]; a layer is a body).  Further regarding “crystalline”, applicant fails to provide a special definition of the degree of crystallinity required to be considered “crystalline”. [0055] of applicant’s specification says that certain embodiments may be greater than about 99%, greater than about 90%, greater than about 94%, greater than about 96%, greater than about 98% or about 100% crystalline.  This does not preclude other embodiments with differing degrees of crystallinity, and garnet as a structure is crystalline.    
Sun does not specifically teach single phase of the YAG. 
Makoto is in the similar field of endeavor of YAG for use in plasma environments ([0002]).  Makoto teaches a transparent crystalline YAG sintered body without additives that can be applied in plasma environments ([0070]), and transparent YAG can be used as a window in these harsh environments ([0002]).  The transparency of YAG means it can be used as the window material ([0002]) while providing plasma corrosion resistance (as taught by Sun [0014]).   
Tang is in the similar field of endeavor, yttrium aluminum garnet ([0023]) with overlapping Al:Y atomic stoichiometry at 1:0.6+-0.001 ([0013]; calculates to 62.4-62.6 mole% Al2O3 and 37.4-37.6 mole% Y2O3) and density of at least 99% ([0013]) to that of applicant and Sun, and Tang teaches hot isostatic pressing to form the YAG article ([0052]; as does Sun [0032], Makoto [0043] and applicant [0040]).  Tang teaches sintering with optional isostatic pressing during sintering to yield a predominant garnet phase and a secondary phase ([0014]), also that there may be no secondary phase formation, which is indicative of good transparency value in the final YAG article ([0037]; i.e. single garnet [crystalline] phase), and that the isostatic pressing is hot isostatic pressing to yield the YAG through enhancing the transparency level by reducing residual porosity ([0052]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify Sun (as evidenced by Crystan) to incorporate a transparent crystalline YAG sintered body without additives that can be applied in plasma environments as taught by Makoto and a single phase YAG as taught by Tang. The motivation for doing so would have been Sun teaches a protective layer of YAG ([0004]) to provide plasma corrosion resistance for protection ([0014]), and Makoto teaches transparent YAG for use in harsh plasma environments ([0070]), and Tang teaches the manner of achieving transparency in YAG (reduced porosity by hot isostatic pressing) ([0052]), which may result in no secondary phase formation ([0037]; [0052]).  Given that it is known to use YAG to provide plasma corrosion resistance as taught by Sun, and that the ability to be used in plasma environments are beneficially transparent for YAG as taught by Makoto, it would have been obvious to form the YAG with the claimed single phase to achieve the transparency through the teachings of Tang, which is necessary for its use as a window in a plasma environment as used by Makoto. This formation is by hot isostatic pressing and sintering, which is processing allowed in Tang ([0052]), Makoto ([0043]), applicant ([0040]) and Sun ([0032]).

Regarding claims 5-7, Sun (as evidenced by Crystan) teaches each claim limitation of claim 1, as discussed above.  Sun further teaches bulk sintered YAG ([0035]; see the rejection of claim 1 regarding YAG crystallinity) the protective layer may be coated by hot isostatic pressing or sintering techniques ([0032]) and the protective layer is YAG that can be used to provide plasma corrosion resistance ([0014]).  Sun does teach halogen containing gases such as HBr or Cl2 in the processing chamber ([0022]), but not the properties as claimed in claims 5-7.  Sun does not specifically teach an average total number of yttrium based particles released from the crystalline YAG upon exposure to a corrosive chemistry is less than 3 per 500 radio frequency hours, wherein the corrosive chemistry comprises hydrogen based chemistry, halogen based chemistry, or a mixture thereof, specifically one or more of HF, HBr, HCl, Cl2, or H2.	
Makoto is in the similar field of endeavor of YAG for use in plasma environments ([0002]).  Makoto teaches a transparent crystalline YAG sintered body without additives that can be applied in plasma environments ([0070]), and transparent YAG can be used as a window in these harsh environments ([0002]).  The transparency of YAG means it can be used as the window material ([0002]) while providing plasma corrosion resistance (as taught by Sun [0014]). 
Tang is in the similar field of endeavor of yttrium aluminum garnet ([0023]) with overlapping Al:Y atomic stoichiometry at 1:0.6+-0.001 ([0013]; calculates to 62.4-62.6 mole% Al2O3 and 37.4-37.6 mole% Y2O3) and density of at least 99% ([0013]) to that of applicant and Sun.  Tang teaches hot isostatic pressing to form the YAG article ([0052]; as does Sun [0032], Makoto [0043] and applicant [0040]).  Tang teaches dry pressing from a powder ([0050]; compressing), sintering with optional isostatic pressing during sintering to yield a predominant garnet phase and a secondary phase ([0014]), also that there may be no secondary phase formation during sintering, which is indicative of good transparency value in the final YAG article ([0037]; i.e. single garnet phase), and that the isostatic pressing is hot isostatic pressing to yield the YAG through enhancing the transparency level by reducing residual porosity ([0052]).  This processing overlaps that taught by applicant, as discussed below.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify Sun (as evidenced by Crystan) to incorporate a transparent crystalline YAG sintered body without additives that can be applied in plasma environments as taught by Makoto and the YAG processing as taught by Tang. The motivation for doing so would have been Sun teaches a protective layer of YAG ([0004]) to provide plasma corrosion resistance for protection ([0014]), and Makoto teaches transparent YAG for use in harsh plasma environments ([0070]), and Tang teaches the manner of achieving transparency in YAG ([0052]).  Given that it is known to use YAG to provide plasma corrosion resistance as taught by Sun, and that the ability to be used in plasma environments are beneficially transparent for YAG as taught by Makoto, it would have been obvious to form the YAG with the claimed processing to achieve the transparency through the teachings of Tang, which is necessary for its use as a window in a plasma environment as used by Makoto. This formation is by hot isostatic pressing and sintering, which is processing allowed in Tang ([0052]), Makoto ([0043]), applicant ([0040]) and Sun ([0032]).
Although Sun (as evidenced by Crystan) in view of Makoto, further in view of Tang, does not specifically teach an average total number of yttrium based particles released from the crystalline YAG upon exposure to a corrosive chemistry is less than 3 per 500 radio frequency hours, wherein the corrosive chemistry comprises hydrogen based chemistry, halogen based chemistry, or a mixture thereof, specifically one or more of HF, HBr, HCl, Cl2, or H2, the combination of Sun (as evidenced by Crystan), in view of Makoto, further in view of Tang, does teach a substantially identical YAG, made by a substantially identical process, as that of the instant application.  As Sun (as evidenced by Crystan) in view of Makoto, further in view of Tang, teaches a substantially identical YAG, made by a substantially identical process, one of ordinary skill in the art would expect them to possess the same properties, this is discussed in detail in the following paragraphs.
Applicant teaches the single bulk phase crystalline YAG is more effective at chemical resistivity and/or plasma erosion resistance than other bulk YAG ceramics, the single phase bulk crystalline composition may be the result of a two-step sintering process that involves HIP, the process maybe controlled to result in high density, very low porosity, improved hardness, chemical stability and physical stability ([0040]; [0051]).  In some embodiments the sintering process includes compressing raw ceramic powders into a form, compressing them and firing (firing without additional details is sintering) to promote full densification ([0051]).  This process is substantially identical to that of Sun (as evidenced by Crystan) in view of Makoto, further in view of Tang, as discussed above in this section.
Additionally, it is noted that applicant does not provide specific processing parameters in their application; noting only specifically  field assisted sintering and hot isostatic pressing ([0157]).  The examiner further notes the processing parameters from the examples are missing key parameters common in the art.  Parameters such as temperatures, heating and/or cooling rates and durations of steps are not included in the processing parameters of the crystalline examples, without these a full processing method is not present.  There is no supported evidence of criticality of the process to the crystalline YAG physical properties of claims 1 and 2, in the entirety of the disclosure.  
	Applicant does detail that the process maybe controlled to result in high density, very low porosity and hardness ([0040]; [0051]), these properties are claimed in claims 1 and 2 and Sun (as evidenced by Crystan) teaches claim 1, and Sun (as evidenced by Crystan), in view of Makoto, further in view of Tang, teaches claim 2, as discussed above.  Applicant provides no quantification of chemical stability and physical stability beyond that in claims 5-7.  
	In summary, Sun (as evidenced by Crystan) in view of Makoto, further in view of Tang, teaches a single bulk phase crystalline YAG (discussed above in claim 4) that is the result of a two-step sintering process that involves HIP (discussed above in this rejection), and the process results in the claimed density, very low porosity, and hardness (density and hardness discussed above in claim 1; porosity in claim 2); this product and process are substantially identical to that of applicant; therefore, one of ordinary skill would expect the YAG of Sun (as evidenced by Crystan) in view of Makoto, further in view of Tang, to possess the presently claimed properties.
The examiner has provided a basis in technical reasoning that the YAG of Sun (as evidenced by Crystan) in view of Makoto, further in view of Tang, is substantially identical to that claimed by applicant, as Sun (as evidenced by Crystan) in view of Makoto, further in view of Tang, teaches a substantially identical YAG (including the molecular composition, hardness, porosity and density), formed by a substantially identical process, as that which applicant claims and discloses in their specification as producing the claimed properties. Therefore, one of ordinary skill in the art would expect the YAG of Sun (as evidenced by Crystan) in view of Makoto, further in view of Tang, to possess these claimed properties, absent an objective showing (MPEP 2112).
This reasoning is in support of the determination that the inherent characteristic of the average total number of yttrium based particles released from the crystalline YAG upon exposure to a corrosive chemistry is less than 3 per 500 radio frequency hours, wherein the corrosive chemistry comprises hydrogen based chemistry, halogen based chemistry, or a mixture thereof, specifically one or more of HF, HBr, HCl, Cl2, or H2 necessarily flows from the teachings of Sun (as evidenced by Crystan) in view of Makoto, further in view of Tang (MPEP 2112 IV).
One of ordinary skill in the art would expect would reasonably expect the YAG of Sun (as evidenced by Crystan) in view of Makoto, further in view of Tang, to possess substantially identical properties to that of applicant, including average total number of yttrium based particles released from the crystalline YAG upon exposure to a corrosive chemistry is less than 3 per 500 radio frequency hours, wherein the corrosive chemistry comprises hydrogen based chemistry, halogen based chemistry, or a mixture thereof, specifically one or more of HF, HBr, HCl, Cl2, or H2, meeting applicant’s claimed requirements, as the YAG of Sun (as evidenced by Crystan) in view of Tang is substantially identical to and made by a substantially identical process, as that of applicant, absent an objective showing (MPEP 2112).  Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products (MPEP 2113).

Regarding claim 9, Sun (as evidenced by Crystan) teaches each claim limitation of claim 1, as discussed above. Sun further teaches the protective layer may be coated by hot isostatic pressing or sintering techniques ([0032]) and the protective layer is YAG that can be used to provide plasma corrosion resistance ([0014]; see the rejection of claim 1 regarding the crystallinity of YAG).  Sun does not specifically teach the crystalline YAG is a result of a two-step sintering process comprising hot isostatic pressing (HIP). 
Makoto is in the similar field of endeavor of YAG for use in plasma environments ([0002]).  Makoto teaches a transparent crystalline YAG sintered body without additives that can be applied in plasma environments ([0070]), and transparent YAG can be used as a window in these harsh environments ([0002]).  The transparency of YAG means it can be used as the window material ([0002]) while providing plasma corrosion resistance (as taught by Sun [0014]). 
Tang is in the similar field of endeavor, yttrium aluminum garnet ([0023]) with overlapping Al:Y atomic stoichiometry at 1:0.6+-0.001 ([0013]; calculates to 62.4-62.6 mole% Al2O3 and 37.4-37.6 mole% Y2O3) and density of at least 99% ([0013]) to that of applicant and Sun, and Tang teaches hot isostatic pressing to form the YAG article ([0052]; as does Sun [0032], Makoto [0043] and applicant [0040]).  Tang teaches sintering with optional isostatic pressing during sintering to yield a predominant garnet phase and a secondary phase ([0014]; crystalline), and specifically sintering with hot isostatic pressing to form the YAG article through enhancing the transparency level by reducing residual porosity ([0052]; two-step sintering process including HIP; Sun also teaches HIP [0032]).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify Sun (as evidenced by Crystan) to incorporate a transparent crystalline YAG sintered body without additives that can be applied in plasma environments as taught by Makoto and the YAG processing as taught by Tang. The motivation for doing so would have been Sun teaches a protective layer of YAG ([0004]) to provide plasma corrosion resistance for protection ([0014]), and Makoto teaches transparent YAG for use in harsh plasma environments ([0070]), and Tang teaches the manner of achieving transparency in YAG ([0052]).  Given that it is known to use YAG to provide plasma corrosion resistance as taught by Sun, and that the ability to be used in plasma environments are beneficially transparent for YAG as taught by Makoto, it would have been obvious to form the YAG with the claimed processing to achieve the transparency through the teachings of Tang, which is necessary for its use as a window in a plasma environment as used by Makoto. This formation is by hot isostatic pressing and sintering, which is processing allowed in Tang ([0052]), Makoto ([0043]), applicant ([0040]) and Sun ([0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE A CHRISTY/Examiner, Art Unit 1784